             Case 1:17-cr-00703-WHP Document 72
                                             73 Filed 03/23/21
                                                      03/25/21 Page 1 of 2




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                   Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                      Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                LONG ISLAND
 40 Fulton Street, 23rd Floor                                           1103 Stewart Avenue, Suite 200
New York, New York 10038                                                 Garden City, New York 11530
 Telephone: (212) 349-9000                                                Telephone: (516) 678-2800
  Facsimile: (347) 408-0492                                                Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                          E-mail: william@saponepetrillo.com


                                                                                March 23, 2021

Hon. William H. Pauley, III
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                                     Re:   United States v. Sunita Kumar
                                           Docket No.: 17-CR-703

Dear Judge Pauley:

        I am retained counsel to defendant Sunita Kumar. I write to request that Ms. Kumar’s
conditions of release be modified to permit her to extend her trip to Delhi, India by two weeks.

        On February 12, 2021, Your Honor was kind enough to modify Ms. Kumar’s conditions
of release to allow her to travel to India to visit her ailing mother. After a month-long wait to
receive her visa from the Indian Consulate and to clear necessary COVID-19 travel protocols, Ms.
Kumar was able to travel to Delhi in recent weeks.

       Ms. Kumar is scheduled to return to New York at the end of this week, but is requesting
permission to extend her trip for an additional two weeks to spend a little more time with her
mother. Her mother remains in critical condition, and the plan is to transition her to hospice care
when she leaves the hospital next week. Attached for the Court’s review is a letter from her
mother's doctor at the hospital describing her condition as of yesterday. (See Exhibit A). Ms.
Kumar believes this will be the last chance she has to spend time with her mother before she passes
away.

       If permitted to remain in Delhi, Ms. Kumar will continue to stay at her family home, located
at F-31 B, Laxmi Nagar, Delhi, India 110092. She will also remain in contact with her pretrial
services officer through WhatsApp.

        We have conferred with the government, by AUSA Christopher DiMase, who takes no
position on this request. We have also spoken with Pretrial Services Officer Robert Long from the


                                                     1
         Case 1:17-cr-00703-WHP Document 72
                                         73 Filed 03/23/21
                                                  03/25/21 Page 2 of 2




Eastern District of New York, who supervises Ms. Kumar. After conferring with his colleagues in
the Southern District of New York, he also takes no position on this request. Officer Long did
indicate that he has remained in contact with Ms. Kumar throughout her trip, and that Ms. Kumar
has provided regular updates on her mother's medical condition.

        We also wish to inform the Court that we are working with Ms. Kumar to complete her
financial affidavit and intend to provide all supporting documentation to Probation by the end of
this week.

       The Court’s consideration is greatly appreciated.

                                                                   Respectfully submitted,

                                                                   /s/ Edward V. Sapone
                                                                   Edward V. Sapone

Cc:    AUSA Christopher DiMase, Esq.
       PTSO Robert Long
       PTSO Erin Cunningham




                                         Application granted in part and denied in part. The defendant
                                         is directed to return to the United States no later than April 2, 2021




                                                     March 25, 2021




                                               2
